EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s Amendment was given in an interview with Hopeton Walker on 20 January 2021.

The application has been amended as follows: 

Claim 1 (Examiner Amended)  An information processing apparatus, comprising: 
a central processing unit (CPU) configured to:
recognize a first irradiation position of a non-visible light marker emitted, on a projection image, by a laser pointer of a plurality of laser pointers, wherein the projection image includes a plurality of objects, the plurality of objects [[is]] are different from the non-visible light marker, the first irradiation position is recognized based on a difference between the projection image and a non-visible light captured image, and the non-visible light captured image includes the non-visible light marker;
receive determination operation information from the plurality of laser pointers;
determine an object, from the plurality of objects, that corresponds to the
first irradiation position of the non-visible light marker in the projection image as an operation target, wherein the object is determined as the operation target based
on the received determination operation information;

output a control signal based on the acquired movement information of the plurality of laser pointers; and, 
control movement of the object in the projection image based on the control
signal and the determination of the object as the operation target, wherein the movement of the object is similar to the movement of the plurality of laser pointers

Claim 12 (Examiner Amended)  A control method, comprising:
recognizing an irradiation position of a non-visible light marker emitted, on a projection image, by a laser pointer of a plurality of laser pointers, wherein 
the projection image includes a plurality of objects, 
the plurality of objects [[is]] are different from the non-visible light marker, 
the irradiation position is recognized based on a difference between the projection image and a non-visible light captured image, and the non-visible light captured image includes the non-visible light marker; 
receiving determination operation information from the plurality of laser pointers;
determining an object, from the plurality of objects, that corresponds to the
irradiation position of the non-visible light marker in the projection image as an operation
target, wherein the object is determined as the operation target based on the received
determination operation information;

outputting a control signal based on the acquired movement information of the plurality of laser pointers; and, 
controlling movement of the object in the projection image based on the control
signal and the determination of the object as the operation target, wherein 
the movement of the object is similar to the movement of the plurality of laser pointers.

Claim 14 (Examiner Amended) A non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a computer, cause the computer to execute operations, the operations comprising:
recognizing an irradiation position of a non-visible light marker emitted, on a projection image, by a laser pointer of a plurality of laser pointers, wherein 
the projection image includes a plurality of objects, 
the plurality of objects [[is]] are different from the non-visible light marker,
the irradiation position is recognized based on a difference between the
projection image and a non-visible light captured image, and
the non-visible light captured image includes the non-visible light marker;
receiving determination operation information from the plurality of laser pointers;
determining an object, from the plurality of objects, that corresponds to the
irradiation position of the non-visible light marker in the projection image as an operation

determination operation information;
acquiring movement information of the plurality of laser pointers from the plurality of laser pointers,
wherein the acquired movement information of the plurality of laser pointers indicates movement of the plurality of laser pointers; 
outputting a control signal based on the acquired movement information of the plurality of laser pointers; and, 
controlling movement of the object in the projection image based on the control
signal and the determination of the object as the operation target, wherein
the movement of the object based on the output control signal is similar to the movement of the plurality of laser pointers.

Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance: 

Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: an information processing apparatus configured to
receive determination operation information from a plurality of laser
pointers; wherein an object is determined as the operation target based on the received determination operation information; acquire movement information of the plurality of laser pointers from the plurality of laser pointers; control movement of the object in a projection image based on a control signal and the determination of the object as the operation target, wherein the movement of the object is similar to the movement of the plurality of laser pointers.

Claim 12 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: a control method comprising 
receiving determination operation information from a plurality of laser
pointers; wherein determining an object is the operation target based on the received determination operation information; acquiring movement information of the plurality of laser pointers from the plurality of laser pointers; controlling movement of the object in a projection image based on a control signal and the determination of the object as the operation target, wherein the movement of the object is similar to the movement of the plurality of laser pointers.

Claim 14 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: a non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a computer, cause the computer to execute operations, the operations comprising:
receiving determination operation information from a plurality of laser
pointers; wherein determining an object is the operation target based on the received determination operation information; acquiring movement information of the plurality of laser pointers from the plurality of laser pointers; controlling movement of the object in a projection image based on a control signal and the determination of the object as the operation target, wherein the movement of the object is similar to the movement of the plurality of laser pointers.


The most relevant prior art was Tan (US 2010/0073578) in view of Solomon (US 2011/0227827) and Arita (US 5,712,658) which teach an embodiment of the claimed invention using a single laser pointer to control and interact with objects projected on a projected image.  Tan does not teach using pointer movement and pointer control .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M. Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Douglas M Wilson/Examiner, Art Unit 2694            


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694